Citation Nr: 9918761	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected residuals of a gunshot wound to the left calf.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected residuals 
of a gunshot wound to the left calf.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served in the Army National Guard from July 1964 
to July 1970.  This service includes a period of active duty 
training from August 14, 1965 to August 29, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for the residuals of a 
gunshot wound to the left calf and entitlement to service 
connection for a left knee disability.  The Board notes that 
in May 1997, the RO granted service connection for the 
residuals of a gunshot wound to the left calf, and assigned a 
noncompensable disability rating.  


REMAND

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded. 
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  

The Board also notes that the veteran's claim for entitlement 
to service connection for a left knee disorder secondary to a 
service-connected disability is well-grounded under 38 
U.S.C.A. § 5107(a).  The veteran has presented competent 
medical evidence of a current disability, in the form of his 
June 1996 VA examination, and competent medical evidence of a 
nexus between that disability and his gunshot wound in 
service, also in the form of his June 1996 VA examination.  

The veteran's service medical records reflect that in August 
1965, the veteran was shot in the left calf by a blank during 
training exercises.  His wound was irrigated and debrided, 
and dressed with a bandage, and he was returned to the unit 
dispensary.  Subsequent service medical records in the claims 
folder are negative for any treatment related to a gunshot 
wound to the left calf.  In January 1970, an examiner noted 
normal for the veteran's lower extremities and the veteran 
indicated that he had no history of a "trick" or locked 
knee.  

In June 1996, a VA general medical examination was conducted.  
The veteran reported that in 1994, he began to experience 
trouble in his left knee that continued throughout the year.  
The 1996 VA examiner diagnosed the veteran with a status post 
gunshot wound to the left knee with residual patellar 
tendinitis, bursitis, and resultant Baker's cyst, as well as 
residual pain, marked decrease in range of motion, and 
degenerative joint disease.  It is not apparent that the 
examiner reviewed the claims folder in conjunction with the 
examination.  The report is negative for specific findings 
regarding scarring or other disability related to the 
veteran's left calf.

The veteran also submitted medical records showing that in 
July 1997, he was treated by a private physician for his left 
knee pain.  The physician noted that there is a scarred area 
in the medial upper gastroc muscle, but that there was no 
evidence of a Baker's cyst.  Range of motion was noted to be 
normal although the examiner found quite a bit of 
crepitation.  The physician noted that the knee was swollen 
and diagnosed the veteran with degenerative joint disease and 
muscular trauma from his gunshot wound.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, which includes obtaining an 
adequate VA examination.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Accordingly, the Board is of the opinion that the veteran 
should be afforded another VA examination in order to 
ascertain the etiology of any left knee disability and the 
exact nature and extent of his service-connected residuals of 
a gunshot wound to the left calf.

Therefore, this case is remanded to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his left calf injury 
and the etiology of any left knee 
disability.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review before the 
examination.  All scarring related to the 
service-connected disability should be 
described in detail, including any 
symptoms due to scarring such as pain, 
tenderness, ulceration, or effect on 
function.  Any muscle damage found should 
be identified, including a description of 
Muscle Group(s) affected and an estimate 
of the degree of muscle damage that is 
exhibited.  The examiner should also 
specify whether it is less likely, more 
likely or as likely as not that any 
existing left knee disability owes its 
etiology to the service-connected 
residuals of shell fragment wounds.  The 
examination should include any additional 
tests or studies deemed necessary by the 
examiner for an accurate assessment.  

2.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
completed in full.  Then the RO should 
readjudicate the claims, with application 
of all appropriate laws, regulations and 
diagnostic codes, and with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
and her representative are free to submit additional evidence 
and argument on the question at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

